DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Request for Continued Examination (RCE) filed on November 17, 2022, and Applicant’s Amendment and Response (“Applicant’s Response”) filed on October 10, 2022. Claims 1-3 and 8-20 are pending in this application, with Claims 14-20 being previously withdrawn from consideration as being directed towards the non-elected invention. Claims 1-3 and 8-13 are substantively addressed below.

Response to Arguments
Drawings Objection
With respect to the drawings objection raised in the Final Office Action dated August 17, 2022 (“Final Office Action”), the amendment of Claim 1 in Applicant’s Response addresses the drawings objection. Accordingly, the drawings objection raised in the Final Office Action has been withdrawn. 

Rejections Under 35 U.S.C. § 112
With respect to the rejections under 35 U.S.C. § 112 raised in the Final Office Action, the amendment of Claims 1, 8, 9, and 11 in Applicant’s Response addresses the previous rejections. Accordingly, the rejections under 35 U.S.C. § 112 raised in the Final Office Action have been withdrawn.

Rejections Under 35 U.S.C. §§ 102 and 103
Applicant’s arguments with respect to Claims 1-3, 7, and 10-13 rejected under 35 U.S.C. 102 or 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities: 
In Claim 1, line 13-14 recites “the distal end portion is configure to remain flexible” and appears to include a grammatical issue. It is suggested that the phrase be replaced with -- the distal end portion is configured to remain flexible --.
In Claim 9, line 1 recites “the RBS further comprising” but the remainder of Claim 9 does not recite any further structures or elements that the RBS comprises. Instead, Claim 9 further defines aspects associated with the rigid portion and the actuatable wing, both of which have been previously introduced in a preceding claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Patent No. 2,879,017 to Smith (“Smith”).
Regarding Claim 1, Smith discloses an aerial resupply system (ARS) (an in-flight refueling system or package 10 for a supplier or leading aircraft; see e.g., col. 1, lines 15-25), comprising:
a supply aircraft (the leading aircraft includes a supply of fuel in a tank 66; see e.g., col. 4, line 59-74 and FIG. 2), comprising:
at least one of supply fuel, an ordinance, and data (fuel is located in the tank 66; see e.g., col. 4, line 59-74 and FIG. 2); and
a retractable boom system (RBS) configured for selective stowage within a fuselage of the supply aircraft and configured to supply at least one of supply fuel, the ordinance, and data to a location external to the fuselage (the package 10 can be installed within the body or fuselage of the aircraft, and the package 10 includes a yoke 35 and a tubular member 40 operable swing between a retracted position C and a deployed position A, and; see e.g., col. 1, lines 33-46 and col. 3, lines 8-35; and FIG. 1);
a rigid portion movable relative to the fuselage and configured for selectively changing an amount of the rigid portion disposed outside the fuselage (movement of the yoke 35 between the retracted position C and the partially deployed position B changes an amount of the tubular member 40 that is disposed outside the fuselage of the aircraft; see e.g., FIG. 1); and 
a flexible conduit at least partially carried by the rigid portion (a flexible hose 27 is secured to and extends through the tubular member 40; see e.g., col. 3, lines 8-35; and FIGS. 1 and 2);
wherein a distal end portion of the flexible conduit is configured to be disposed outside the rigid portion when the flexible conduit is pressurized with fuel and wherein the distal end portion is configured to remain flexible when the distal end portion is pressurized with fuel (the flexible hose 27 is shown as being disposed and extending beyond the tubular member 40 in the deployed position A ad remains flexible when pressurized with fuel; see e.g., col. 2, lines 10-19 and FIG. 1).
Regarding Claim 3, Smith discloses wherein the RBS is selectively deployed from the fuselage via a rear of the fuselage (the tube 40 is described as swinging out from a rearmost position while it is in the retracted position C and the tube 40 and the flexible hose 27 is selectively deployable from the body or fuselage of the aircraft when the package 10 is installed within the body or fuselage of the aircraft; see e.g., col. 4, lines 51-68 and FIG. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of U.S. Publication No. 2006/0202088 to Padan (hereinafter “Padan”). Padan was previously cited in the Office Action dated May 6, 2022. 
Regarding Claim 2, Smith discloses that the in-flight refueling system or package 10 is deployed from a rear and bottom side of the leading aircraft. Smith does not expressly discuss or show mounting the in-flight refueling system or package 10 to be deployed from a top side of the leading aircraft. In the same field of endeavor, Padan discloses supplier aircrafts with assemblies that can be deployed out of the top or rear of the fuselage for resupplying a receiver aircraft (see e.g., Padan at FIGS. 6 and 7). 
Thus it would have been obvious to one skilled in the art at the time of filing to modify the leading aircraft and the in-flight refueling system or package 10 of Smith to enable deployment from a top side of the aircraft fuselage for the predictable result of enabling the leading aircraft to support missions requiring a receiver aircraft to be resupplied from an underside of the receiver aircraft.
Regarding Claim 10, Smith discloses a flexible hose 27 spooled around a drum 15 to supply fuel to a receiver aircraft (see e.g., Smith at col. 2, line 71 to col. 3, line 7 and FIGS. 1 and 2). However, Smith does not discuss or show an ordinance supply rack associated with the lead or supply aircraft. In the same field of endeavor, Padan discloses supplier aircrafts for resupplying a receiver aircraft with both ordinance and fuel (see e.g., Padan at paras. 0020 and 0055-0058 and FIGS. 2, 5, 6, and 7). Padan further discloses that each of assemblies 22, 72, 76, 82, 92 include an ordnance carrying cradle 19, 42 movable relative to the aircraft 10 to transfer ordinance to the receiver aircraft; see e.g., Padan at FIGS. 2, 4, 5, 6, 7 and 8). Additionally, as shown in FIGS. 5 and 6 of Padan, an ordinance assembly 19 is coupled to a distal end of either a telescopic probe assembly 72 or a boom assembly 76 that is extendable from a fuselage of the supplier aircraft 10 (see e.g., Padan at paras. 0054-0056).
Thus, it would have been obvious to one skilled in the art at the time of filing to try modifying the in-flight refueling system or package 10 of Smith to further include an ordnance carrying cradle at a distal end of the flexible hose 27, the drogue 45, or the tubular member 40, in light of the teachings of Padan, for the benefit of simultaneously refueling and resupplying ordinance to a receiver aircraft.
Regarding Claim 11, Smith discloses that the flexible hose 27 can be deployed out of the in-flight refueling system or package 10, which can be within the body or fuselage of the aircraft, such that the flexible hose 27 supplies fuel to a receiver aircraft (see e.g., Smith at col. 1, lines 33-46 and col. 3, lines 8-35; and FIG. 1). Similarly, Padan describes that the ordinance supply assembly 19 is operable to move from within the aircraft 10 to a location outside the aircraft 10 (see e.g., Padan at paras. 0046, 0049, 0050, 0053-0055, and 0057 and FIGS. 2 and 4-9). Thus, the modified system of Smith including the ordinance rack would be operable to move from within the fuselage of the aircraft to a location external to the aircraft to resupply a receiver aircraft with ordinance and/or fuel.
Regarding Claim 12, Padan discloses wherein the ordinance supply rack comprises a rotatable ordinance rack arm (the ordnance carrying cradle 42 is rotatable relative to at least joint 44; see e.g., Padan at para. 0049 and FIG. 3).
Regarding Claim 13, Padan discloses wherein the ordinance supply rack comprises at least one of a four bar mechanism and a linear actuator (the ordnance carrying cradle 106 includes a four bar mechanism associated with the ordnance unit positioning bars 93 and the gripping arms 104', 104''; see e.g., para. 0060 and FIG 9).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of U.S. Publication No. 2018/0265212 to Pruzan et al. (“Pruzan”).
Regarding Claim 8, Smith discloses that the flexible hose 27 is spooled around a drum 15, which would be within the fuselage of the aircraft (see e.g., Smith at col. 2, line 71 to col. 3, line 7 and FIGS. 1 and 2). Smith further discloses a drogue 45 attached to the flexible hose 27, but does not discuss or show an actuatable wing disposed between the flexible hose and the fuselage (see e.g., Smith at col. 4, lines 11-24 and FIG. 1). However, in the same field of endeavor, Pruzan discloses a drogue control system 100 including a rotatable control unit 101 to reduce induced motion and/or to assist in moving the drogue refueling apparatus 10 in a direction perpendicular to axis 33 (see e.g., Pruzan at paras. 0043-0045 and FIGS. 1-3). The rotatable control unit 101 include a pair of wings or fins 103 that are actuatable relative to the axis 33 (see e.g., Pruzan at paras. 0046-0048 and 0058-0060, and FIGS. 3 and 5A-5D). 
Thus, it would have been obvious to one skilled in the art at the time of filing to modify the drogue 45 of Smith to include a rotatable control unit 101, in light of the teachings of Pruzan, for the benefit of mitigating any unwanted induced motion at the drogue and/or to assist in maneuvering the drogue during coupling with a receiver aircraft. Note that the modified drogue 45 of Smith would have the flexible hose 27 extending through a rotatable control unit to the drogue (see generally reference numeral 12 in FIG. 3 of Pruzan).
Regarding Claim 9, Smith and Pruzan disclose wherein the rigid portion is movable relative to the fuselage and configured for selectively changing an amount of the rigid portion disposed outside the fuselage, wherein the actuatable wing is carried by the rigid portion (as shown in FIG 1. of Smith, the yoke 35 and the tubular member 40 are operable to swing between the retracted position C and the deployed position A, such that they are disposed within or outside the aircraft, respectively. Additionally, as shown in FIG. 1 of Smith, the modified drogue 45 including the rotatable control unit are supported by the tubular member 40 (i.e., they do not dangle freely from the drum 15) and therefore the rotatable control unit including wings or fins are at least indirectly carried by the tubular member 40 of Smith).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of U.S. Patent No. 3,167,278 to Roberge (“Roberge”). Roberge was previously cited in the PTO-892 dated May 6, 2022.
As an initial matter, it is noted that Claim 10 recites the retractable boom system (RBS) as comprising an ordinance supply rack. The claim does not require the ordinance supply rack to be coupled to or interact with any other components identified with the RBS. 
Smith discloses an in-flight refueling system or package 10 with a flexible hose 27 for refueling a receiver aircraft, and the package 10 can be disposed within the body or fuselage of the aircraft (see e.g., Smith at col. 1, lines 15-24 and col. 2, lines 45-52 and FIG. 1). Smith does not discuss or show the aircraft as having an ordinance supply rack. However, in the same field of endeavor, Roberge discloses an ordinance carrier 14 that can be used with a suitable supply aircraft 10 with an aerial transfer system (see e.g., Roberge at FIGS. 1 and 5).
Thus, it would have been obvious to one skilled in the art at the time of filing to try carrying the ordinance carrier loaded with ordinance, as taught by Roberge, within the fuselage and cargo hold of Smith, for the predictable result of enabling the aircraft of Smith to transport one or more ordinance carriers to an air base used to service the supply aircrafts of Roberge. The ordinance carrier would be selectively movable from within to outside the fuselage depending on whether the ordinance carrier is loaded onto (first configuration) or unloaded from (second configuration) the cargo hold of the aircraft in Smith.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication 2007/0040065 to Thal discloses a flexible refueling tube 180 supported by a retractable rigid tube 160 (see paras. 0020-0021).
U.S. Publication No. 2007/0084968 to Thal et al. discloses an in-flight refueling boom with actuatable airfoils (118a, 118b) (see FIGS. 1-4).
U.S. Publication No. 2017/0233092 to Harvey et al. discloses an aerial refueling system including a telescoping stowage tube (see FIGS. 1-3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA CHUN LEUNG whose telephone number is 571-272-3504. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.C.L./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642